novo review."   Paige v. State, 116 Nev. 206, 208, 995 P.2d 1020, 1021
                 (2000).
                             Here, it was established that the victim, who lived on a ranch
                 with Fields in Elko County and did not have access to a vehicle or a
                 private phone, was last seen in Elko County and was most likely dead
                 within 24 hours thereafter. There was testimony that Fields disclosed to
                 her sister-in-law that she hit a man in the head with a pipe after she
                 caught him performing a sexual act on her grandson in the shed and that
                 the body was taken to Salt Lake City and dumped. We conclude that
                 sufficient evidence was presented to establish jurisdiction within Nevada.
                 See Shannon, 105 Nev. at 792, 783 P.2d at 948 ("[NRS 171.020] does not
                 require that there be partial execution of the actual crime; it only requires
                 some carrying out of the criminal intent.").
                             Second, Fields contends that the district court erred by
                 excluding evidence of her polygraph exam. Fields asks us to reconsider
                 the law regarding the admissibility of polygraph exam results and to
                 establish safeguards and conditions for the admissibility of such evidence.
                 We conclude that reconsideration is unnecessary as we have established
                 proper conditions and safeguards for the admittance of polygraph exams.
                 See Jackson v. State, 116 Nev. 334, 335-36, 997 P.2d 121, 121-22 (2000);
                 Corbett v. State, 94 Nev. 643, 644-45, 584 P.2d 704, 705 (1978). Here,
                 there was no stipulation providing for Field's submission to the test or for
                 subsequent admission at trial. Moreover, all data from the exam, save for
                 the examiner's final, written report, had been destroyed and therefore was
                 not subject to independent examination. Therefore, the district court
                 properly excluded the polygraph evidence. See Corbett, 94 Nev. at 644-47,
                 584 P.2d at 705-06.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                            Third, Fields claims that the district court erred by admitting
                phone calls she had with her husband while she was in jail. Fields argues
                that law enforcement was not authorized to intercept a jail inmate's
                telephone conversations, that law enforcement failed to comply with the
                notice requirement of NRS 209.419(1)(b), that the use of the recordings
                should be prohibited in any criminal proceeding other than offenses
                directly involving jail security, and that the conversations were privileged.
                            Initially, we note that the only objection made regarding this
                evidence during Fields's retrial was a brief, oral renewal of the objection
                made during the first trial. No transcripts from the first trial were
                provided in the record currently before this court. In reviewing the record
                provided, we conclude that Fields did not argue below that law
                enforcement was not authorized to intercept a jail inmate's telephone
                conversations, that law enforcement failed to comply with the notice
                requirement of NRS 209.419(1)(b), or that the use of the recordings should
                be prohibited in any criminal proceeding other than offenses directly
                involving jail security. Therefore, we need not consider these arguments
                in the first instance on appeal. See Davis v. State, 107 Nev. 600, 606, 817
                P.2d 1169, 1173 (1991), overruled on other grounds by Means v. State, 120
                Nev. 1001, 1012-13, 103 P.3d 25, 33 (2004).
                            As to Fields's remaining contention, that the conversations
                were privileged, a district court's decision to admit or exclude evidence is
                reviewed for an abuse of discretion.       Ramet v. State, 125 Nev. 195, 198,
                209 P.3d 268, 269 (2009). In its order admitting the jailhouse phone calls,
                the district court determined that all calls out of the jail were recorded and
                monitored for the purpose of jail security, a purpose within the ordinary
                course of law enforcement's duties, and that the system verbally informed

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                the parties that the conversation was being monitored and recorded. As
                both parties were made aware that the call was being recorded, the
                expectation of confidentiality required to sustain a claim of marital
                privilege under NRS 49.295 was defeated.      See Fields v. State, 125 Nev.
                785, 796-97, 220 P.3d 709, 717 (2009). Additionally, we note that while
                the unauthorized interception of wire or oral communications is
                prohibited, see NRS 200.620; NRS 179.410 to 179.515, inclusive, "wire or
                oral communications aurally acquired through use of regularly installed
                telephone equipment by an investigative or law enforcement officer in the
                ordinary course of his duties does not constitute an 'interception." State v.
                Reyes, 107 Nev. 191, 197, 808 P.2d 544, 547 (1991) (emphasis added).
                Therefore, we conclude that the district court did not abuse its discretion
                by admitting the jailhouse phone calls.
                            Having considered Fields's contentions and concluded that no
                relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                       J.
                Gibbons                                    Pickering


                cc:   Hon. Nancy L. Porter, District Judge
                      Brian D. Green
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) [947A